DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 435 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 435 recites “wherein left and right lateral portions of the mask are more breathable than a central portion of the mask”, renders the claim indefinite because it is unclear which structure encompassed by such limitation, sine fig.8 of shows mask 80 having both sides 81 85 and a central portion 84 has a larger hole than the both sides. For the purpose of examination and as best understood the limitation is interpreted to mean that “the mask having a plurality holes.”
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 403-408, 418-421, 423-424, 441, 442, 444 are rejected under 35 U.S.C. 103 as being unpatentable over Thiruppathi (2010/0300435—hereinafter, Thirup) in view of Morrow et al. (6883183—hereinafter, Morrow).

Regarding claim 403, Thirup discloses a protective headgear wearable (fig.1) on a head of a user engaging in a sport, the protective headgear comprising: a sport helmet (helmet 10) configured to protect the user's head against impacts during the sport including with other individuals, the sport helmet comprising: an outer shell (fig.1); and  a faceguard (2) connected to the outer shell and configured to protect a face of the user against the impacts; and an infectant blocker (20, fig.7 and par [0021]) configured to cover at least part of the user's face, protect against infectants transmittable to or from the user, and be connected to the faceguard. But Thiruppath does not disclose a liner disposed within and secured to the outer shell.  Morrow teaches a similar helmet article (fig.1) having an outer shell (12) and inner ling (18) and a chin strap portion (20), a face mask (16); wherein inner ling 18 disposed within and secured to the outer shell.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide an inner lining to disposed within the outer shell of helmet of Thirup as taught by Morrow in order to provide more comfortable for wearer.  (col.3, lines 44-47).

Regarding claims 404-406, Thirup further discloses wherein the infectant blocker comprises a plurality of connecting elements (14, 15, 8, 26, 6, fig.7) spaced from one another and configured to connect the infectant blocker to the faceguard; wherein the connecting elements of the infectant blocker include a plurality of detachable fasteners (13, 17, fig.8); Thirup further 9discloses the protective headgear of claim 405, wherein each detachable fastener is configured to be looped about part of the faceguard through an opening of the faceguard (fig.9 shows a strap lopping around element 20).
Regarding claim 407, Thirup further discloses the protective headgear of claim 403, wherein the infectant blocker is configured to conform to the faceguard (fig.9).

Regarding claim 408, Thirup further discloses the protective headgear of claim 403, wherein the infectant blocker is configured to be disposed between the faceguard and the user's face (fig.1 shows element 18 of the facemask 20 is configured to dispose between element 2 user’s face of while wearing helmet article).

Regarding claims 418-421, Thirup further discloses the protective headgear of claim 403, wherein the infectant blocker comprises a clear shield (visor 2) configured to be positioned in front of, spaced from, and cover at least part the user's face and comprising clear material that allows the user to see through the clear shield (fig.1); wherein the clear shield comprises a thin clear member curved between a left lateral side of the clear shield and a right lateral side of the clear shield (see the structure of visor 2, fig.1); wherein the thin clear member is shaped to bend towards the user's face towards a top of the thin clear member and towards a bottom of the thin clear member (fig.1); wherein the thin clear member is concave in a widthwise direction of the clear shield and in a heightwise direction of the clear shield (fig.1).
Regarding claim 423, Thirup further discloses the protective headgear of claim 403, wherein the faceguard comprises a visor (2).

Regarding claims 441-442, Thirup further discloses the protective headgear of claim 403, wherein the infectant blocker and the faceguard are pivotable relative to the outer shell (fig.5); wherein the infectant blocker is configured to be detachably fastened to the faceguard to be removable from the helmet (fig.11 of Thirup).
Regarding claim 444, see the rejection of claim 403 above.



Claim(s) 422 are rejected under 35 U.S.C. 103 as being unpatentable over
Thiruppathi (2010/0300435—hereinafter, Thirup) in view of Morrow et al. (6883183—hereinafter, Morrow) as applied on claim 401 and further in view of Yagasaki (4633532).

Regarding claim 422, Thirup does not disclose a vent on the clear shield.  However, Yagasaki teaches a similar helmet device (fig.1-2) and fig.3 shows the a face shield unit 4 is configured to attachable and releasable to the helmet body 2 at 3; the face shield having a plurality of openings 5a, 5b in order to provide ventilation purpose of the helmet.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide the vents for the face shield of Thirup as taught by Yagasahi in order to provide ventilation purpose of the helmet.

Claim(s) 426-435 and 443 are rejected under 35 U.S.C. 103 as being unpatentable over
Thiruppathi (2010/0300435—hereinafter, Thirup) in view of Morrow et al. (6883183—hereinafter, Morrow) as applied on claim 403 and further in view of VanDerWoude et al. (2009/0151054—hereinafte, Van).

Regarding claim 426, Thirup further discloses wherein the infectant blocker comprises a mask (6, fig.8) and filter (15); but Thirup does not disclose the filter is made of fabric and configured to engage and cover at least part the user's face.  However, Van teaches a similar a mask article (fig.1); par [0027] states that the shroud 50 includes a filter section 52 formed from a filter medium such as a meltblown or triboelectret nonwoven having a porosity suitable for filtering particles of 0.1 microns or greater from air entering the shroud 50 from the external environment. The remaining sections of the shroud 50 are preferably formed of a barrier fabric such as a multilaminate nonwoven comprised of polyethylene, polypropylene, or polyester, or any combination thereof, to prevent fluids and particulate from passing through the shroud 50. An intake grid 54 (see FIG. 12) spaces the filter section 52 out away from the fan 38.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide a filter system including a barrier fabric material for the filter of Thirup as taught by Van, such modification would be considered a mere of substitution of one known filter for another filter as well known in the art.

Regarding claims 427-428, Thirup further discloses the protective headgear of claim 426, wherein: the faceguard is configured to protect less than an entirety of the user's face; and the mask is configured to overlap with the faceguard (fig.5); wherein the mask comprises a nose-engaging member (metal unit 8, par [0021]) configured to engage the user's nose and support the mask on the user's nose and including material different from the fabric of the mask.
Regarding claims 429-430, Thirup does not disclose wherein the nose-engaging member is configured to clamp onto the user's nose; wherein the nose-engaging member is configured to be disposed astride the user's nose.  However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to recognize that the metal unit 8 is configured to attached to the user nose, such modification would be considered a mere of design choice.
Regarding claim 431, Thirup discloses  the protective headgear of claim 428, wherein the material of the nose-engaging member (metal unit 8) is stiffer than the fabric (see par [0027] of Van) of the mask;
Regarding claims 432-435, Thirup further disclose wherein the mask comprises a plurality of layers including different materials (fig.8); wherein the mask is configured to wick perspiration away from the user (par [0021]); wherein the mask is configured to provide a cooling effect to the user (par [0005] of Thirup); the mask having a plurality holes (fig.8 of Thirup shows mask 6 having a plurality holes 5).

Regarding claim 440, Thirup further discloses the protective headgear of claim 426, wherein: the helmet comprises a chin member (fig.9, of Thirup shows chin member 22 is configured to attach to the opening 9 of the element 6) configured to engage a chin of the user; and the mask (fig.7 shows mask 6 removed from the helmet) is removable from the helmet; but does not disclose the faceguard and the chin member remain connected to a remainder of the helmet while the chin while the mask is removed.  However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to recognize that user can putting on mask 6 and with strap 22 as shows in fig.9 and then put on the helmet 10 without the mask, such modification would be considered a mere of design choice involves routine skill in the art.

Regarding claim 443, see the rejection of claim 403 above; further a connector that is configured to connect the mask to the faceguard (fig.8, 13 and 17 are configured to attached to the helmet). But Thirup does not disclose the mask comprising fabric material.  However, Van teaches a similar a mask article (fig.1); par [0027] states that the shroud 50 includes a filter section 52 formed from a filter medium such as a meltblown or triboelectret nonwoven having a porosity suitable for filtering particles of 0.1 microns or greater from air entering the shroud 50 from the external environment. The remaining sections of the shroud 50 are preferably formed of a barrier fabric such as a multilaminate nonwoven comprised of polyethylene, polypropylene, or polyester, or any combination thereof, to prevent fluids and particulate from passing through the shroud 50. An intake grid 54 (see FIG. 12) spaces the filter section 52 out away from the fan 38.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide a filter system including a barrier fabric material for the filter of Thirup as taught by Van, such modification would be considered a mere of substitution of one known filter for another filter as well known in the art.

Allowable Subject Matter
Claims 409-417, 424-425, 436-439 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY K TRIEU whose telephone number is (571)270-3495. The examiner can normally be reached 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Timothy K Trieu/Primary Examiner, Art Unit 3732